UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No.1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52293 SKY DIGITAL STORES CORP. (Exact name of registrant as specified in its charter) Nevada 83-0463005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8/F, South Block, Resources Tech Building, 1 Song Ping Shan Road, High-tech Industrial Park, Nanshan District, Shenzhen, P.R.C. 518057 (Address of principal executive offices) (Zip Code) 86 755 82718088 (Registrant’s telephone number, including area code) #1801 Building B, Hai Song Da Sha Che Gong Miao, Fu Tian Qu Shenzhen, China 518041 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ]No[ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 24,586,291shares of common stock are issued and outstanding as of August 18, 2011. EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q/A (the “Amendment”) amends the Quarterly Report on Form 10-Q of SKY Digital Stores Corp. (the “Company”) for the quarter ended June 30, 2011 (the “Original Filing”), that was originally filed with the U.S. Securities and Exchange Commission on August 22, 2011. The Amendment is being filed to submit Exhibit 101. The Amendment revises the exhibit index included in Part II, Item6 of the Original Filing and includes Exhibit 101 (XBRL interactive data) as an exhibit to the Amendment. Except as described above, the Amendment does not modify or update the disclosures presented in, or exhibits to, the Original Filing in any way. The Amendment continues to speak as of the date of the Original Filing. Furthermore, the Amendment does not reflect events occurring after the filing of the Original Filing. Accordingly, the Amendment should be read in conjunction with the Original Filing, as well as the Company’s other filings made with the SEC pursuant to Section13(a) or 15(d) of the Exchange Act subsequent to the filing of the Original Filing. 1 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION F-1 ITEM 1 FINANCIAL STATEMENTS F-2 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 9 ITEM 4. CONTROLS AND PROCEDURES 9 PART II – OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS. 10 ITEM 1A. RISK FACTORS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. (REMOVED AND RESERVED) 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 10 SIGNATURES 11 2 PART I – FINANCIAL INFORMATION Forward Looking Statements This quarterly report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", and "SKYC" mean SKY Digital Stores Corp., unless the context clearly requires otherwise. F-1 ITEM 1 FINANCIAL STATEMENTS. SKY DIGITAL STORES CORP. AND SUBSIDIARIES UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS As of June 30, 2011 F-2 SKY DIGITAL STORES CORP. AND SUBSIDIARIES TABLE OF CONTENTS Consolidated Financial Statements Page Consolidated Balance Sheets as of June 30, 2011 (Unaudited) and December 31, 2010 F-4 Consolidated Statements of Operations for the Six and Three Months Ended June 30, 2011 and 2010 (Unaudited) F-5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) F-6 Notes to Consolidated Financial Statements (Unaudited) F-7 - F-23 F-3 SKY DIGITAL STORES CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) June 30, 2011 December 31, 2010 (Unaudited) (Audited) ASSETS Current Assets Cash $ $ Accounts receivable Inventories Trade deposit Prepaid expenses-current Other receivables Deferred tax assets - Total Current Assets Property and equipment, net Security Deposits and other assets - Intangible assets - Prepaid expenses-non-current - Goodwill - Total Non-current Assets Total Assets $ $ LIABILITIES AND EQUITY Current Liabilities Accounts payable $ $ Accrued expenses & other payables Loans from stockholder - Income tax payable Customer deposit - Total Current Liabilities Deferred tax liabilities-non-current - Deferred rent - Total Liabilities Commitments and Contingencies - - Stockholders' Equity Common stock: $0.001 par value, 750,000,000 shares authorized; 24,586,090 and 23,716,035 sharesissued and outstanding as of June 30, 2011 and December 31, 2010, respectively Additional paid-in capital Subscription receivable - ) Statutory reserve Retained earnings ) Accumulated other comprehensive income Total SKYC stockholders' Equity Non-controlling interest - Total Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the consolidated financial statements F-4 SKY DIGITAL STORES CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Stated in US Dollars) For the Six Months Ended June 30, For the Three Months Ended June 30, Sales $ Cost of goods sold ) Gross profit $ Commission income - - Operating expenses: General and administrative expenses ) Selling expense ) Total operating expenses: ) Operating income(loss) $ ) Other income (expense): Interest income, net Total other income (expense) Income(loss) before provision for income taxes ) Provision for income taxes ) Net income(loss) $ $ $ ) $ Net income(loss) attributable to non-controlling interests ) - ) - Net income(loss) attributable to SKYC shareholders $ $ $ ) $ Earnings per share Basic $ $ $
